IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                  NO. WR-92,622-01


                 EX PARTE DONNIE RAY MEISMER, Applicant


           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 59720-A IN THE 461ST DISTRICT COURT FROM
                          BRAZORIA COUNTY

       YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.
                              DISSENTING OPINION

      Applicant was convicted of online solicitation of a minor and sentenced to forty-

two months’ imprisonment in violation of former Section 33.021(b) of the Penal Code.

TEX. PENAL CODE § 33.021(b). Applicant filed his post-conviction application for writ of

habeas corpus contending that the statute under which he was convicted was found

unconstitutional. See TEX. CODE CRIM. PROC. art. 11.07.

      Today, the Court grants post-conviction relief based on Ex parte Lo, in which the

Court held Subsection (b) of the former online solicitation of a minor statute to be

unconstitutional. See Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). But Applicant

has not demonstrated that his conduct constituted protected speech such that the statute
                                                                           Meismer — 2

may be said to have operated unconstitutionally as applied to him. I therefore dissent from

the Court’s order granting summary post-conviction habeas corpus relief for the reasons

stated in my dissenting opinions in Ex parte Fournier, 473 S.W.3d 789, 800–805 (Tex.

Crim. App. 2015) (Yeary, J., dissenting), and Ex parte Chavez, 542 S.W.3d 583, 584–85

(Tex. Crim. App. 2018) (Yeary, J., dissenting).




FILED:                     June 23, 2021
DO NOT PUBLISH